Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 3, 2022

                                    No. 04-22-00055-CV

                                   Andrew Wayne BOCK,
                                         Appellant

                                              v.

       STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS,
                             Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021-CI-01786
                        Honorable Norma Gonzales, Judge Presiding


                                       ORDER
       Appellant’s brief originally was due on April 8, 2022. On April 14, 2022, appellant was
granted an extension until May 9, 2022. On May 3, 2022, appellant requested a second
extension until June 8, 2022. Appellee does not oppose the request.
       The motion is GRANTED, and appellant is ORDERED to file his brief no later than
June 8, 2022. No further extensions of time will be granted in the absence of extenuating
circumstances.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2022.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court